Case 6:18-cv-01069-RBD-LRH Document 144 Filed 04/21/20 Page 1 of 6 PageID 3624



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA


     JOHN DOE,                                                Case No. 6:18-cv-01069-RBD-KRS

     Plaintiff,                                                Judge: Dalton, Jr.

     v.                                                         PLAINTIFF’S REPLY TO
                                                                OPPOSITION TO MOTION FOR A
     ROLLINS COLLEGE                                            PRELIMINARY INJUNCTIONS

     Defendants


            Plaintiff respectfully submits this Reply to the Opposition to the Motion for a Preliminary

 Injunction. (Doc#137; Doc#142.) Defendant claims some confusion about what Plaintiff is seeking

 to enjoin.1 Def. Memo. at PageID#3594-96. Plaintiff is seeking precisely the relief provided by the

 court in Doe v. Brown Univ., 210 F. Supp. 3d 310, 346 (D.R.I. 2016) (ordering school to vacate finding

 and expunge student’s record).

            Defendant on a number of occasions asserts that Plaintiff was “found guilty.” See Def. Memo.

 at PageID#3612. This is misleading. Defendant asserting that John Doe is ‘guilty’ is the equivalent

 of the Crown asserting that a person condemned by the Star Chamber was “guilty.”2 John Doe was

 found ‘responsible’ by a single investigator without a hearing, without disclosing exculpatory-type

 evidence, and based upon the lowest possible standard of proof. (Cf. Order at PageID#3318-3320.)

            Most notably, Defendant acknowledges that there is a “laundry list” of cases where courts

 have granted preliminary injunctive relief to students in similar position as Plaintiff, artfully ignoring


 1 Defendant incorrectly suggests that Plaintiff is seeking a ‘mandatory’ injunction. “A mandatory injunction
 requires a defendant to do some positive act, as opposed to a standard preliminary injunction where a defendant
 is ordered to stop doing something or not to do something." Dantzler, Inc. v. Hubert Moore Lumber Co., No. 7:13-
 CV-56, 2013 U.S. Dist. LEXIS 78664, at *1 (M.D. Ga. June 5, 2013). In this case, Plaintiff is seeking to prevent
 Defendant from reporting the discipline to other schools or employers, only.
 2Cf. Faretta v. California, 422 U.S. 806, 821–22 (1975) (“the Star Chamber has, for centuries, symbolized disregard
 of basic individual rights.”).

                                                         1
Case 6:18-cv-01069-RBD-LRH Document 144 Filed 04/21/20 Page 2 of 6 PageID 3625



 that usually the party whose position is supported by a “laundry list” of cases prevails.3 Def. Memo.

 at PageID#3605-3606. In these cases, the courts, after considering all of the factors for a preliminary

 injunction, issued an order prohibiting a school from imposing discipline.4

 A.      Substantial Likelihood of Success.

         This Court granted Plaintiff’s Motion for Partial Summary Judgment on a portion of his breach

 of contract. (See Doc#117, PagedID#3318.)5 Defendant suggests this is not sufficient. Def. Memo.

 at PageID#3600.) However, the Eleventh Circuit has found that summary judgment on a claim is

 sufficient to satisfy the substantial likelihood of success element. See Transcontinental Gas Pipe Line Co.

 v. 6.04 Acres, 910 F.3d 1130, 1163 (11th Cir.2018) (because “the district court properly granted

 summary judgment in favor of [plaintiff]…, the first factor—whether [plaintiff[ has a substantial

 likelihood of success on the merits—is no longer at issue”).6 Defendant further argues that Plaintiff

 does not have a substantial likelihood of showing that the breach of the 60-day provision was material.



 3 Defendant suggests, correctly, that in many of these cases students sought to continue their education at the
 same school. However, many of the courts considered the impact of the disciplinary decision on the long-
 term, and not just immediate, future of the student. See e.g. Doe v. Univ. of Cincinnati, 872 F.3d 393, 407 (6th
 Cir. 2017) (affirming grant of a preliminary injunction; observing that the student would “suffer reputational
 harm both on and off campus…”); Doe v. Penn. State Univ., 276 F. Supp. 3d 300, 314 (M.D. Pa. 2017)
 (discussing plaintiff's inability to mitigate that harm through admission into other institutions).
 4 Defendant incorrectly claims that there is no reason for this Motion because Plaintiff has no notation on his
 transcript. See e.g. Def. Memo at 3595-3596. The ‘finding’ by Rollins negatively affects his ability to apply to
 graduate schools; the affidavits do not rely upon the presence of a transcript notation. (John Doe Aff. at
 PageID#3567; Shedlin Aff. at PageID#3587-3588.) Graduate school applications have a “Character and
 Fitness” section, which asks about an applicant’s undergraduate disciplinary record. See e.g. Sample Application
 (available          at       https://www.law.columbia.edu/sites/default/files/microsites/admissions/jd/18-
 19/jd_application_19_preview_update_9-6-18.pdf).
 5 In Futuristic Fences v. Illusion Fence, S.D.Fla. No. 06-22042-CIV, 2007 U.S. Dist. LEXIS 110711 (Nov. 19, 2007),
 this Court concluded that a plaintiff had not proven a substantial likelihood of success when it had only obtained
 a declaration that product did not infringe on defendant’s patent; this Court had not ruled on any claim where
 plaintiff would be entitled to affirmative relief.
 6See also Georgia State Conference of the NAACP v. Fayette Cty. Bd. of Commrs., 118 F. Supp. 3d 1338, 1343 (N.D.Ga.
 2015) (“Plaintiffs have shown a substantial likelihood of success on the merits by virtue of the fact that the
 Court granted summary judgment in their favor”); Sabal Trail Transm., LLC v. 7.72 Acres in Lee Cty., M.D.Ala.
 No. 3:16-CV-173, 2016 U.S. Dist. LEXIS 79697, at *21 (June 20, 2016) (because plaintiff “is entitled to the
 entry of partial summary judgment, [plaintiff] has established a substantial likelihood of success on the merits”).

                                                         2
Case 6:18-cv-01069-RBD-LRH Document 144 Filed 04/21/20 Page 3 of 6 PageID 3626



 The Rollins Sexual Misconduct Policy was crafted to comply with Department of Education

 regulations requiring a “prompt and equitable” process and clearly created an expectation that the

 process would be completed expeditiously in order to obtain accurate and reliable information. See 34

 C.F.R. § 106.8(b); 62 Fed. Reg. at 12045.7 Barker explained what is common knowledge to the Court

 and attorneys: witness memories could fade over this time period and evidence becomes unavailable

 -- a problem that is especially acute when there is no presumption of innocence and Rollins uses the

 lowest possible standard of proof. (Barker Aff. at PageID#3585-3586.) This factual evidence is

 consistent with the observations of the Eleventh Circuit. State Treas. v. Barry, 168 F.3d 8, 21 (11th Cir.

 1999) (“in that delay memories may fade, documents may disappear, and witnesses may die or

 scatter”); Armstrong v. Martin Marietta Corp., 138 F.3d 1374, 1388 (11th Cir. 1998) (“delay certainly

 increases the possibility that evidence will be lost, memories will fade, and witnesses will disappear.”).

         In considering whether the delay was material, the Court must consider that any faded

 memories or lost evidence was caused solely by Defendant’s delay and Plaintiff had no opportunity to

 correct the problem. In other cases, courts have noted that the failure to comply with the 60-day time

 limit could be evidence of a failure to comply with Title IX or a breach of contract. Doe v. Syracuse

 Univ., N.D.N.Y. No. 5:19-cv-00190, 2020 U.S. Dist. LEXIS 29784, at *39 (Feb. 21, 2020) (school

 plausibly breached contact contained in student handbook to complete investigations in 60 days).

 B.      Irreparable Harm

         Defendant argues that the irreparable harm claimed by Plaintiff is speculative.8 Def. Memo.

 at PageID#3607. However the precise harm sought by Plaintiff has been found by other courts to

 constitute irreparable harm based on the future harm to a student’s academic reputation. In the district


 7The Department suggested that most investigations should be completed in 60 days. See April 4, 2011 Dear
 Colleague Letter, available at https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf
 8Defendant’s position would put Plaintiff in a catch-22. If he applied to graduate school, he would have to
 disclose the information he seeks to avoid having to disclose by bringing this motion.

                                                     3
Case 6:18-cv-01069-RBD-LRH Document 144 Filed 04/21/20 Page 4 of 6 PageID 3627



 court decision in Doe v. Univ. of Cincinnati, the court rejected the argument urged by Defendant, finding

 that the claim from a student that discipline would damage his academic and professional reputation

 was not “speculative.” 223 F. Supp. 3d 704, 712 (S.D.Ohio 2016). See also Elmore v. Bellarmine Univ.,

 W.D.Ky. No. 3:18CV-00053, 2018 U.S. Dist. LEXIS 52564, at *20 (Mar. 28, 2018) (even a minimal

 sanction, such as probation, would constitute irreparable harm prior to a student applying for graduate

 school); Marshall v. Ohio Univ., S.D.Ohio No. 2:15-cv-775, 2015 U.S. Dist. LEXIS 31272, at *24 (Mar.

 13, 2015) (finding irreparable harm; student “will forever have this disciplinary action on his academic

 record, which may impact his ability to enroll at another institution”).

         Defendant argues, nonetheless, that Plaintiff’s claims can be fully compensated with money

 damages. Def. Memo. at PageID#3609-3610. Any award of damages would be inadequate because

 the harm caused to Plaintiff’s reputation, is difficult, if not impossible, to quantify. The law here is

 clear: simply because a plaintiff seeks or can calculate monetary damages does not preclude injunctive

 relief. See Hydrodynamic Indus. Co v. Green Max Distribs., C.D.Cal. No. 2:12-cv-05058, 2014 U.S. Dist.

 LEXIS 80336, at *10-11 (June 10, 2014) (“the mere fact that a money-damage award can be computed

 does [*11] not preclude an irreparable-harm finding”), citing Celsis in Vitro, Inc. v. CellzDirect, Inc., 664

 F.3d 922, 930 (Fed.Cir. 2012) (“the mere possibility of future monetary damages does not defeat a

 motion for preliminary injunction”).9

 C.      Harm to Third Parties and Public Interest

         Defendant does not identify any specific harm that the school will suffer if the Court grants a

 preliminary injunction. Instead, Defendant claims that a preliminary injunction will somehow “erode

 confidence” in the internal process of the College. This seems unlikely. This Court’s prior decisions



 9 Permanent injunctive relief would be appropriate because monetary damages would not prevent Defendant
 from continuing to harm Plaintiff’s reputation in the future; Defendant’s response, by claiming that John Doe
 was found guilty,” reveals a dogged determination to continue to falsely portray Plaintiff as a convicted sex
 offender.

                                                      4
Case 6:18-cv-01069-RBD-LRH Document 144 Filed 04/21/20 Page 5 of 6 PageID 3628



 in this case, including the finding on summary judgment that the school already has not complied with

 its procedures, has already shown that any such confidence in the school’s process is highly misplaced.

 (See e.g. Order at PageID#3318.) Defendant also suggests – without explicitly stating – that Jane Roe

 would somehow be harmed by a preliminary injunction. But there is no evidence that a preliminary

 injunction would affect Jane Roe in any way – even if she were still a Rollins student, John Doe is not

 seeking to re-enroll or even set foot on campus.10 Moreover, Jane Roe’s interest may actually be served

 by the court granting a preliminary injunction – as even courts that have denied students’ motions for

 preliminary relief have observed that alleged victims have an interest in disciplinary processes that are

 accurate, reliable, and conducted in accordance with the school’s procedures. Roe v. Dir., Miami Univ.,

 S.D.Ohio No. 1:19-cv-136, 2019 U.S. Dist. LEXIS 55246, at *19 (Apr. 1, 2019) (“It is in the interest

 of all parties, including [the school], the alleged victim, and Doe to have fair and prompt investigations

 and hearings to address sexual assault allegations.”).

         Finally, Defendant urges this Court to refuse to get involved in school disciplinary matters on

 public interest grounds. The court in Brown Univ. considered precisely this concern, but issued

 injunctive relief nonetheless after observing that the court “is not a super-appeals court for sexual

 misconduct cases…” 210 F. Supp. 3d at 313. Other courts have observed “it is always in the public's

 interest that a student be treated fairly before being disciplined.” Ritter v. Oklahoma, W.D.Okla. No.

 CIV-16-043, 2016 U.S. Dist. LEXIS 60193, at *8 (May 6, 2016).

                                            CONCLUSION

         This Motion for a Preliminary Injunction should be granted.




 10The Court could, as the Court in Nokes, condition any injunction on Plaintiff not having any contact with
 Jane Roe. Nokes v. Miami Univ., S.D.Ohio No. 1:17-cv-482, 2017 U.S. Dist. LEXIS 136880, at *42 (Aug. 25,
 2017).

                                                     5
Case 6:18-cv-01069-RBD-LRH Document 144 Filed 04/21/20 Page 6 of 6 PageID 3629




                                                          Respectfully submitted,

                                                          /s/ Joshua A. Engel
                                                          Carlos J. Burruezo, Esq. (#843458)
                                                          carlos@burruezolaw.com
                                                          Bertha L. Burruezo, Esq. (#596973
                                                          bertha@burruezolaw.com
                                                          941 Lake Baldwin Lane, Suite 102
                                                          Orlando, Florida 32814
                                                          Office: 407.754.2904
                                                          Facsimile: 407.754.2905

                                                          JOSHUA ADAM ENGEL (Ohio 0075769)
                                                          ANNE TAMASHASKY (Ohio 0064393)
                                                                  Special Admission
                                                          ENGEL AND MARTIN, LLC
                                                          4660 Duke Drive, Ste. 101
                                                          Mason, OH 45040
                                                          (513) 445-9600
                                                          (513) 492-8989 (Fax)
                                                          engel@engelandmartin.com
                                                          tamashasky@engelandmartin.com


                                    CERTIFICATE OF SERVICE
 This certifies that the foregoing was filed electronically on April 21, 2020. Notice of this filing will
 be sent to all parties by operation of the Court’s electronic filing system.


                                                          ____/s/ Joshua Engel ______
                                                          Joshua Adam Engel (Ohio No. 0075769)
                                                          (pro hac vice)




                                                     6
